UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2013 (Commission File No.001-32305) CORPBANCA (Translation of registrant’s name into English) Rosario Norte 660 Las Condes Santiago, Chile (Address of registrant’s principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form20-F x Form40-F o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(1): Yes o No x Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(7): Yes o No x Indicate by check mark whether the registrant by furnishing the information contained in this Formis also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes o No x On October 10, 2013, CorpBanca published on its website a material event notice, which is attached hereto as Exhibit 99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. CORPBANCA (Registrant) By: /s/ Eugenio Gigogne Name: Eugenio Gigogne Title: Chief Financial Officer Date: October 11, 2013 EXHIBIT INDEX Exhibit Description Material Event dated October 10, 2013. Exhibit 99.1 Santiago, October 10, 2013 GG/143/2013 Mr. Fernando Coloma Correa Superintendent Superintendency of Securities and Insurances PRESENT REF.: REPORTS MATERIAL EVENT Dear Sirs.: Pursuant to Articles 9 and 10 of the Chilean Capital Markets Law (Ley 18,045 de Mercado de Valores) and to Chapter 18-10 of the Updated Compilation of Norms issued by the Chilean Superintendency of Banks and Financial Institutions, CorpBanca discloses the following material event regarding the Company: On October 8, 2013, through a private sale process, CorpBanca agreed to sell 31 real estate assets owned by CorpBanca -corresponding to the properties where CorpBanca’s branches operate- to Sociedad Inmobiliaria Descubrimiento S.A., a subsidiary of Fondo de Inversión Independencia Rentas Inmobiliarias. The aggregate sale price of all 31 properties was 1,811,000 Unidades de Fomento (approximately US$84 million). The transaction contemplates that CorpBanca will lease back from Sociedad Inmobiliaria Descubrimiento S.A. the same properties for a 15 year term and will continue to operate the branches located at such properties. The closing of the transaction will take place in the next weeks, pursuant to the terms of the agreement between the parties. Sincerely, Cristián Canales Palacios Chief Executive Officer (s)
